— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Westchester County, entered September 26, 1975, have agreed, after a conference held in this court before Mr. Justice Gittleson on November 12, 1975, that the appeal be withdrawn and a hearing be held with respect to the affirmative defense of release contained in appellant’s amended answer, and thereupon signed a stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and the parties are directed to proceed in the Supreme Court, Westchester County, for a hearing with respect to the affirmative defense of release contained in appellant’s amended answer. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.